1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     SEATTLE PACIFIC INDUSTRIES,
      INC.,
9
                    Plaintiff,                          Case No. C18-0224RSL
10
             v.                                         ORDER DENYING MOTION TO
11                                                      AMEND AND TO COMPEL
      S3 HOLDING LLC, et al.,
12
                    Defendants.
13
14
15          This matter comes before the Court on “Defendants’ Motion for Leave to Amend
16   Answer and Add Counterclaims and to Compel Discovery.” Dkt. # 35. Having reviewed
17   the memoranda, declaration, and exhibits submitted by the parties, the Court finds as
18   follows:
19   A. Motion to Amend Answer
20          Pursuant to Fed. R. Civ. P. 16(b)(4), case management deadlines established by the
21   Court “may be modified only for good cause and with the judge’s consent.” Rule 16 was
22   amended in 1983 to require scheduling orders that govern pre-trial as well as trial
23   procedure. The purpose of the change was to improve the efficiency of federal litigation:
24   leaving the parties to their own devices until shortly before trial was apparently costly and
25
     ORDER DENYING MOTION TO AMEND
26   AND TO COMPEL - 1
1    resulted in undue delay. Under the new rule, once a case management schedule is
2    established, changes will be made only if the movant shows “good cause.”
3
            Rule 16(b)’s “good cause” standard primarily considers the diligence of the
4
            party seeking the amendment. The district court may modify the pretrial
5           schedule “if it cannot reasonably be met with the diligence of the party
            seeking the extension.” Fed. R. Civ. P. 16 advisory committee’s notes
6           (1983 amendment) . . . .
7
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). See also
8
     Zivkovic v. S. Cal. Edison Co., 302 F3d 1080, 1087-88 (9th Cir. 2002) (where plaintiff
9
     failed to “demonstrate diligence in complying with the dates set by the district court,”
10
     good cause was not shown).1
11
            The Court sets the deadline for amending pleadings approximately two months
12
     before discovery closes so that the parties have a full and fair opportunity to investigate
13
     all relevant claims and defenses. In this case, the date for asserting new defenses and
14
     counterclaims was October 3, 2018.2 Defendants assert that they were diligent in seeking
15
     to amend their answer because they first became aware of the facts forming the bases of
16
     their newly-asserted defenses and counterclaims on December 12, 2018, when plaintiff
17
     responded to outstanding discovery requests. Dkt. # 43 at 5. The record does not support
18
     this assertion. In their motion, defendants acknowledged that they had “previously
19
20
            1
21             The case management order in this case likewise states “[t]hese are firm dates that can
     be changed only by order of the Court, not by agreement of counsel or the parties. The Court will
22   alter these dates only upon good cause shown . . . .” Dkt. # 21 at 2; Dkt. # 23 at 2.

23          2
              Defendants argue that the “deadline for amending pleadings” set forth in the case
     management order was the deadline for amending pleadings only if the amendment were of right
24   or with agreement of the opposing party. This interpretation arbitrarily limits the language of the
     Court’s order and is rejected.
25
     ORDER DENYING MOTION TO AMEND
26   AND TO COMPEL - 2
1    suspected” that plaintiff had never used its mark in connection with footwear (the key fact
2    underlying the proposed amendment), but nevertheless waited until October 29, 2018, to
3    propound discovery aimed at testing that suspicion. The deadline for amending pleadings
4    passed three weeks earlier: the undisputed facts show that defendants were not diligent in
5    pursuing known theories. In addition, the only thing that happened on December 12,
6    2018, was that plaintiff objected to the discovery defendants had propounded. Defendants
7    therefore know no more now than they did when they suspected fraud on the United
8    States Patent and Trademark Office (“USPTO”). Their suspicion may have deepened, but
9    it is still nothing more than suspicion. If defendants now have a Rule 11 basis for
10   asserting the proposed defenses and counterclaims, the same basis existed prior to the
11   deadline established by the Court.
12          Defendants were not diligent in pursuing their potential defenses and
13   counterclaims. Having failed to show good cause for an amendment of the case
14   management deadline, the motion to amend is DENIED.
15   B. Motion to Compel
16          Defendants seek an order compelling plaintiff to respond to (a) requests for
17   admission seeking information regarding its use of the UNIONBAY mark in connection
18   with footwear during various periods of time (Dkt. # 36-2) and (b) requests for production
19   seeking “[a]ll documents” related to the promotion, marketing, advertisement, unpaid
20   media coverage, monthly purchases, monthly and yearly revenues, license agreements,
21   and use of the UNIONBAY mark on footwear since 1981 (Dkt. # 36-3). Plaintiff objected
22   to the requests for admission as irrelevant and therefore not proportional to the needs of
23   the case. It objected to the requests for production as irrelevant, unduly burdensome,3 and
24
            3
                Defendants have not addressed plaintiff’s undue burden objections.
25
     ORDER DENYING MOTION TO AMEND
26   AND TO COMPEL - 3
1    not proportional to the needs of the case.
2           Defendants argue that the information they seek is relevant (1) to prove the
3    proposed affirmative defenses and counterclaims, (2) to disprove plaintiff’s allegation
4    that it has continuously used the mark in commerce since 1981, (3) to challenge the
5    credibility of plaintiff’s president because he represented to the USPTO that plaintiff had
6    used the mark in connection with footwear, and (4) to prove defendants’ equitable
7    estoppel defense. The first and second arguments are summarily rejected. Defendants’
8    motion to amend has been denied, so any relevance the information may have to the
9    proposed claims and defenses does not justify compelled production. Information
10   regarding plaintiff’s use of the mark in connection with footwear does not prove or
11   disprove its use of the mark generally.
12          Defendants offer no case law in support of their impeachment argument. Pursuant
13   to Rule 26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter that
14   is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”
15   A discovery request must therefore be relevant to a claim or defense. If requests for
16   admission or production could be justified by nothing more than the hope of catching a
17   witness in a lie, there would be virtually no limit on the scope of discovery. The fact that
18   the Court may allow a party to cross-examine a witness regarding known instances of the
19   witness’ conduct that are probative of his character for truthfulness or untruthfulness
20   under Fed. R. Ev. 608(b) does not change the scope of discovery under Rule 26.
21          With regards to defendants’ equitable estoppel defense, defendants assert that
22   plaintiff falsely claimed ownership rights in the UNIONBAY marks based on false
23   statements of use in connection with footwear; that defendants relied on these false
24   representations in entering licensing agreements with plaintiff; and that defendants were
25
     ORDER DENYING MOTION TO AMEND
26   AND TO COMPEL - 4
1    prejudiced by their reliance. Dkt. # 35 at 11. The defense, as stated by defendants, is
2    actually based on fraud, not estoppel. For plaintiff to be estopped from pursing its
3    trademark and breach of contract claims, defendants would have to show a prior act or
4    statement by plaintiff that is inconsistent with its present claims. See Feature Realty, Inc.
5    v. City of Spokane, 331 F.3d 1082, 1091 n.7 (9th Cir. 2003). In fact, plaintiff’s claims are
6    entirely consistent with its prior claims of use. The information sought is not relevant to
7    an estoppel defense, and defendants’ request to add defenses and counterclaims sounding
8    in fraud has been denied.
9
10          For all of the foregoing reasons, defendants’ motion to amend its answer and to
11   compel production (Dkt. # 35) is DENIED.
12
            Dated this 4th day of March, 2019.
13
14
                                                A
15
                                                Robert S. Lasnik
16                                              United States District Judge
17
18
19
20
21
22
23
24
25
     ORDER DENYING MOTION TO AMEND
26   AND TO COMPEL - 5
